15‐1451; 15‐1760 
        EDRO Corp. d/b/a Dynawash v. National Labor Relations Board 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 31st  day of  May, two thousand and 
        sixteen. 
                                          
        PRESENT:  ROBERT D. SACK,  
                     RICHARD C. WESLEY, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        EDRO CORPORATION d/b/a DYNAWASH,  
         
                                  Petitioner/Cross‐Respondent, 
         
                     ‐v.‐                                   No. 15‐1451; 15‐1760 
         
        NATIONAL LABOR RELATIONS 
        BOARD, 
         
                                  Respondent/Cross‐Petitioner.           
        ______________________  
         
    FOR PETITIONER/CROSS‐RESPONDENT:                       STEPHANIE P. ANTONE, 
                                                           Anderson, Reynolds & Lynch, 
                                                           LLP. 
  
  FOR RESPONDENT/CROSS‐PETITIONER:                         MICHAEL HICKSON (Julie 
                                                           Broido, on the brief), for 
                                                           Richard F. Griffin, Jr., General 
                                                           Counsel, National Labor 
                                                           Relations Board, Washington, 
                                                           D.C. 
           
          Petition for review of a decision of the National Labor Relations Board. 
     
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

    ADJUDGED AND DECREED that the petition for review of the March 31, 2015 

    Decision and Order of the National Labor Relations Board is DENIED, and the 

    cross‐petition for enforcement is GRANTED.  

          This case comes to the Court on the petition of EDRO Corporation d/b/a 

    Dynawash (“EDRO” or the “Company”) to review a final Decision and Order of 

    the National Labor Relations Board (the “Board”) issued with respect to the 

    Company on March 31, 2015, and the cross‐petition of the National Labor 

    Relations Board (“NLRB”)1 to enforce that Order.  The Decision affirmed the 



    1 References to “NLRB” are to the National Labor Relations Board as Petitioner/Cross‐
    Respondent; references to the “Board” are to the National Labor Relations Board that 
    issued the Decision and Order on March 31, 2015 that is the subject of the petition for 
    review. 



                                                2
rulings and findings of an Administrative Law Judge (“ALJ”) who concluded 

that the Company had violated Section 8(a)(3) and (1) of the National Labor 

Relations Act (the “Act”), 29 U.S.C. § 158(a)(3) & (1), by discharging employee 

Vincent Davis (“Davis”) on October 29, 2013 for his union activity.  The Order 

amended the ALJ’s remedy and adopted his recommended Order requiring the 

Company to reinstate Davis as an employee and awarding him full backpay. 

      EDRO does not dispute that it unlawfully terminated Davis, but it raises 

two challenges to the Board’s remedy.  First, the Company argues that 

reinstatement is improper because Davis was a “temporary employee” at the 

time of his termination.  Second, the Company contends that reinstatement is 

improper, and full backpay excessive, because it would have lawfully fired Davis 

in any event on November 5, 2013, when it discovered his criminal record.  In its 

cross‐petition, the Board asks us to reject EDRO’s arguments and summarily 

affirm the uncontested portions of the Decision and Order, including the 

underlying finding that Davis was unlawfully terminated. 

      We review the Board’s factual findings, legal conclusions, and remedial 

decisions under deferential standards.  “Factual findings of the Board will not be 

disturbed if they are supported by substantial evidence in light of the record as a 




                                         3
whole.”  N.L.R.B. v. Starbucks Corp., 679 F.3d 70, 77 (2d Cir. 2012) (quoting 

N.L.R.B. v. Caval Tool Div., 262 F.3d 184, 188 (2d Cir. 2001)).  “Substantial 

evidence means such relevant evidence as a reasonable mind might accept as 

adequate to support a conclusion.”  Id. (internal quotation marks omitted). 

      The Board’s legal conclusions, in turn, must stand if they have “a 

reasonable basis in law.”  Caval Tool, 262 F.3d at 188.  “Legal conclusions based 

upon the Board’s expertise should receive, pursuant to longstanding Supreme 

Court precedent, considerable deference.”  Starbucks Corp., 679 F.3d at 77 

(internal quotation marks omitted). 

      Further, the Board “has ‘broad discretion’ in fashioning remedial orders.”  

Mohave Elec. Co‐op., Inc. v. N.L.R.B., 206 F.3d 1183, 1192 (D.C. Cir. 2000) (quoting 

ABF Freight System, Inc. v. N.L.R.B., 510 U.S. 317, 325 (1994)).  “[T]he remedy 

selected ‘should stand unless it can be shown that the order is a patent attempt to 

achieve ends other than those which can fairly be said to effectuate the policies of 

the Act.’”  Morrison‐Knudsen Co. v. N.L.R.B., 275 F.2d 914, 917 (2d Cir. 1960) 

(quoting Virginia Elec. & Power Co. v. N.L.R.B., 319 U.S. 533, 540 (1943)). 

      Applying those deferential standards here, we order the enforcement of 

the Board’s Decision and Order in its entirety.  We assume the parties’ familiarity 




                                           4
with the facts and record below, which we recount only as necessary to explain 

our decision. 

I.     Davis’s “Temporary” Status 

       EDRO hired Davis through a staffing company named Westaff on the 

following terms: 

              Westaff  was  to  be  Davis’  nominal  employer  and  .  .  . 
              [EDRO] would pay his wage plus a premium to Westaff 
              for Davis’ services.  At the end of 520 hours, (13 weeks), 
              [EDRO]  had  the  option  of  hiring  Davis  as  its  own 
              employee  without  paying  an  additional  fee  to  Westaff.  
              If [EDRO] decided to directly hire Davis before the 520 
              hours, it would incur a fee. 
               
J.A. 254.  At the time of Davis’s termination, his initial 13‐week period of 

employment was not yet complete and the Company had not opted to hire him 

directly. 

       The Board concluded that under those circumstances, EDRO qualified as 

one of Davis’s employers at the time of his termination.  The Company does not 

dispute that finding.  It argues, however, that reinstatement is nonetheless 

improper because Davis was a “temporary employee” without a guarantee of 

continued employment.  Appellant’s Br. at 19.  According to EDRO, two prior 

decisions of the Board—Vemco, Inc., 314 N.L.R.B. 1235 (1994), and Huck Store 




                                          5
Fixture Co., 334 N.L.R.B. 119 (2001), enforced, 327 F.3d 528 (7th Cir. 2003)—

establish that reinstatement is an improper remedy where a temporary employee 

is wrongfully terminated.  In each of those decisions, the Board chose not to 

order reinstatement after a user firm wrongfully terminated a temporary worker 

hired through a staffing company.   Instead, the Board ordered the user firm to 

notify the staffing company “that it has no objection to [the temporary workers’] 

employment” going forward.  Vemco, 314 N.L.R.B. at 1242; see also Huck Store, 334 

N.L.R.B. at 123. 

      The Board rejected EDRO’s argument.  It concluded that Vemco and Huck 

Store were inapposite because in each case, unlike here, there was no finding that 

the user firm qualified as an employer of the temporary workers—a prerequisite 

for reinstatement.  See J.A. 279 n.3.  The Board cited, to the contrary, two 

decisions—Skill Staff of Colo., 331 N.L.R.B. 815 (2000), and D&F Indus., 339 

N.L.R.B. 618 (2003)—in which user firms had been found to qualify as the 

employers of temporary workers.  See J.A. 278‐79; D&F Indus., 339 N.L.R.B. at 

648; Skill Staff, 331 N.L.R.B. at 822.  In those decisions, as here, the Board ordered 

the user firms to reinstate the temporary workers as a remedy for their wrongful 




                                           6
termination.  See D&F Indus., 339 N.L.R.B. at 649 & n.86; Skill Staff, 331 N.L.R.B. at 

816, 822. 

       In our view, the Board’s distinction between the Vemco and Skill Staff lines 

of authority, and its reliance on the latter, has “a reasonable basis in law.”  Caval 

Tool, 262 F.3d at 188.  We also conclude that the Board’s decision to reinstate 

Davis despite his provisional status at the time of his wrongful termination “‘can 

fairly be said to effectuate the policies of the Act.’”  Morrison‐Knudsen, 275 F.2d at 

917 (quoting Virginia Elec., 319 U.S. at 540).  We therefore decline to reverse the 

Board’s reinstatement order on the ground that Davis was a “temporary” 

employee.2 

II.    EDRO’s Discovery of Davis’s Criminal Record   

       Separately, EDRO contends that the Board’s reinstatement order is 

improper, and its backpay award excessive, because the Company would have 

lawfully fired Davis for misconduct on November 5, 2013, when it discovered his 

criminal record.  An employer seeking to limit the remedy owed to an 

unlawfully discharged employee based on after‐acquired evidence must prove 


2 We express no opinion as to whether the contractual arrangement between EDRO and 
Westaff, which had not yet run its course when Davis was fired, should be accounted 
for in the terms of his reinstatement.  That issue has not been raised on appeal and may 
be argued at a subsequent compliance hearing before the Board. 



                                           7
that the employee engaged in misconduct for which it “would have discharged 

any employee.”  Marshall Durbin Poultry Co., 310 N.L.R.B. 68, 70 (1993) (emphasis 

added); see also Berkshire Farm Ctr. and Servs. for Youth, 333 N.L.R.B. 367, 367 

(2001) (“When an employee is unlawfully discharged, reinstatement and 

backpay are appropriate remedies unless the employer can show subsequent 

conduct, or discovery of conduct, that would have resulted in a lawful 

discharge.”). 

      The Board’s reasonable finding that Davis’s October 22 comment was not 

objectively threatening, in conjunction with the Company’s practice of 

employing convicted felons from time to time, amply supports the Board’s 

conclusion that the Company’s after‐acquired evidence of Davis’s criminal 

record “[did] not reasonably transform the ‘you get what you give’ statement in 

to grounds for which [it] would have discharged [him] absent his union 

activity.”  J.A. 279.  The Company’s reliance on a discredited version of Davis’s 

remark—which the Company never challenged in its exceptions before the Board 

or in its opening brief on appeal—does not suffice. 




                                          8
        We have considered all of the Companyʹs remaining arguments and find 

them to be without merit.  Accordingly, we DENY the petition for review of the 

Board’s March 31, 2015 Decision and Order. 

III.    Enforcing the Decision and Order 

        Having rejected EDRO’s challenges to the Board’s remedy, we turn to the 

Board’s request that we summarily affirm (and enforce) the uncontested portions 

of the Decision and Order, including the underlying finding of unlawful 

termination. 

        Section 10(e) of the Act provides in relevant part:  “No objection that has 

not been urged before the Board . . . shall be considered by the [reviewing] court, 

unless the failure or neglect to urge such objection shall be excused because of 

extraordinary circumstances.”  29 U.S.C. § 160(e).  We lack jurisdiction “to review 

objections that were not urged before the Board.”  Woelke & Romero Framing, Inc. 

v. NLRB, 456 U.S. 645, 666 (1982); accord Elec. Contractors, Inc. v. NLRB, 245 F.3d 

109, 115 (2d Cir. 2001).  Accordingly, “[t]he Board is entitled to summary 

affirmance of portions of its order identifying or remedying . . . uncontested 

violations of the Act.”  NLRB v. Consol. Bus Transit, Inc., 577 F.3d 467, 474 n.2 (2d 

Cir. 2009) (per curiam). 




                                           9
      The Board expressly noted that the Company did not except to the ALJ’s 

finding that it unlawfully discharged Davis.  See J.A. 278 n.1.  The Company does 

not point to any circumstances, extraordinary or otherwise, counseling in favor 

of finding that it has objected to the Board’s determination that it unlawfully 

discharged Davis for his union activity.  We thus summarily affirm that 

determination, as well as all other uncontested Board findings, and GRANT the 

Board’s cross‐petition for enforcement of the March 31, 2015 Decision and Order. 

       

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                                             




                                          10